Case 9:17-cv-80495-KAM Document 399 Entered on FLSD Docket 06/07/2019 Page 1 of 9

 

FILED BY.S™) po
r

OF FLORIDA WEST PALM BEACH DIVISION JUN £2019
C.F.P.B. VS. OCWEN FINANCIAL--CASE NO. 9:17-cVv-

UNITED STATES DISTRICT COURT SOUTHERN DISTRIC

ANGELA E.N
BO495c.eRK Us. DIST or

S. D. OF FLA. - MIAMI
MARRA-MATTHEWMAN MAY 28,2019

 

 

NOTICE OF VOLUNTARY DISMISSAL OF PRO SE COMPLAINT

1. COMES NOW Pro Se Patrick Farrell who filed a complaint that was
scanned but not accepted.

2. I voluntarily dismiss my attempt at a lawsuit and ask the Clerk

 

to not send me_any more U.S. Mail notices.

 

 

3. PLEASE STOP SENDING ME COPIES OF NOTICES AND CHDERS =D .
‘ . a 7 - ° ye . ,

 

 

CERTIFICATE OF SERVICE
IT hereby certify that a true correct copy was sent my U.S. Mail to;
U.S. DIST. COURT 701 Clematis St # 438, West Palm Bch, FL 33401

?

WITHOUT PREJUDICE-U.C.C.-1-398

In Care « ed tl good as aval

authorized representative; farrell : patrick lorne -non

negotiable autograph
p.farre1113@yahoo.com
11798 NW 181ST LN
ALACHUA, FL. 32615 . :
~ 352-575-3659 7 ee eT

 
Case 9:17-cv-80495-KAM Document 399 Entered on FLSD Docket 06/07/2019 Page 2 of 9

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT
OF FLORIDA WEST PALM BEACH DIVISION —
C.F.P.B. VS. OCWEN FINANCIAL-~-CASE NO. 9:17-CV-80495
MARRA-MATTHEWMAN ¢.
“NOTICE OF VOLUNTARY DISMISSAL OF PRO SE COMPLAINT
1. COMES NOW Pro Se Patrick Farrell who filed a complaint that was

scanned but not accepted.

‘
2. I voluntarily dismiss my attempt at a lawsuit and ask the Clerk

to not send me any more U.S. Mail notices.

. CERTIFICATE OF SERVICE

I hereby certify that a true correct copy was sent my U.S. Mail to;

U.S. DIST. COURT 701 Clematis St # 438, West Palm Bch, FL 33401

WITHOUT PREJUDICE-U.C.C.-1-308

In Care of: Ex TL good as aval

authorized. “representative; farrell : patrick lorne -non

negotiable autograph
p.farrel113@yahoo.com
11798 NW 181ST LN
ALACHUA,FL. 32615 '
352-575-3659
Case 9:17-cv-80495-KAM- Document 399 Entered on FLSD Docket 06/07/2019 Page 3 of 9

U.S, District Court - Southern District of Florida?

Patrick Farrell | .
11798 NW 181st LN :
Alachua, FL 32615

 

Case: 9:17-cv-80495-KAM #353 2 pages Fri May 10 10:54:39 2019

 

IMPORTANT: REDACTION REQUIREMENTS AND PRIVACY POLICY
Note: This is NOT a request for information.

Do NOT include personal identifiers in documents filed with the Court, unless
specifically permitted by the rules or Court Order. If you MUST include personal
identifiers, ONLY include the limited information noted below:

* Social Security number: last four digits only

* Taxpayer ID number: last four digits only

* Financial Account Numbers: last four digits only

* Date of Birth: year only
_ © Minor’s name: initials only .

* Home Address: city and state only (for criminal cases only).

Attorneys and parties are responsible for redacting (removing) personal identifiers from
filings. The Clerk’s Office does not check filings for personal information.

Any personal information included in filings will be accessible to the public over the
internet via PACER.

For additional information, refer to Fed. R. Civ. P. 5.2 and Fed. R. Crim. P. 49.1.
Also see the CM/ECF. Administrative Procedures located on the Court’ s website
www. flsd.uscourts.gov.

IMPORTANT:. REQUIREMENT TO MAINTAIN ‘CURRENT MAILING ADDRESS AND CONTACT INFORMATION

Pursuant to Administrative Order 2005-38, parties appearing pro se and counsel appearing
pro hac vice must file, in each pending case, a notice of change of mailing address or
contact information whenever such a change occurs. If court notices sent via the U.S. mail
are returned as undeliverable TWICE in a case, notices will no longer be sent to that party
until a current mailing address is provided.

IMPORTANT: ADDITIONAL TIME TO RESPOND FOR NON-ELECTRONIC SERVICE

Additional days to respond may be available to parties serviced by non-electronic means.
See Fed.R.Civ.P.6(d), Fed.R.Crim.P.45(c) and Local Rule 7. 1(c)(1)(A ). Parties are
advised that the response deadlines automatically calculated in CMECF do NOT account
for and may NOT be accurate when service is by mail. Parties may NOT rely on response
times calculated in CMECF, which are only a general guide, and must calculate response
deadlines themselves.

‘See reverse side
Case 9:17-cv-80495-KAM Document 399 Entered on FLSD Docket 06/07/2019 Page 4 of 9

Subject: Activity in Case 9:17-cv-80495-KAM Consumer Financial Protection Bureau v. OCWEN
Financial Corporation, Inc. et al Clerks Notice of Docket Correction and Instruction to
Filer - Attorney |
This is an automatic e-mail message generated by the CM/ECF system.

Please DO NOT RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one

free electronic copy of all documents filed electronically, if receipt is required by law or
directed by the filer. PACER access fees apply to all other users. To avoid later

charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court

Southern District of Florida

Notice of Electronic Filing
The following transaction was entered on 5/10/2019 10:37 AM EDT and filed
on 5/10/2019 ;

Case Name: Consumer Financial Protection
Bureau v. OCWEN Financial Corporation, Inc. et al
Case Number: 9:17-cv-80495-KAM . .

Filer:
Document Number: 353
353(No document attached)

Docket Text:

Clerks Notice to Filer re [351] SEALED

MOTION to Seal Exhibit to Its Notice. Sealed Document ; ERROR

- _Wrong Event Selected. It is not necessary to refile the document. but future
sealed/ex parte Filings must be filed in accordance with the CM/ECF Administrative

Procedures. (dj) ~~
Case 9:17-cv-80495-KAM Document 399 Entered on FLSD Docket 06/07/2019 Page 5 of 9

U.S. District Court - Southern District of Florida ;

Patrick Farrell 5
11798 NW 181st LN “
Alachua, FL 32615 me

 

Case: 9:17-cv-80495-KAM #354 4 pages Fri May 10 11:54:38 2019

 

IMPORTANT: REDACTION REQUIREMENTS AND PRIVACY POLICY
Note: This is NOT a request for information.

Do NOT include personal identifiers in documents filed with the Court, unless
specifically permitted by the rules or Court Order. If you MUST include personal
identifiers, ONLY include the limited information noted below:

Social Security number: last four digits only

* Taxpayer ID number: last four digits only

* Financial Account Numbers: Last four digits only

* Date of Birth: year only

Minor’s name: initials only
Home Address: city and state only (for criminal cases only).

Attorneys and parties are responsible for redacting (removing) personal identifiers from -
filings. The Clerk’s Office does not check filings for personal information.
Any personal information included in filings will be accessible to the public over the
internet via PACER.

For additional information, refer to Fed. R. Civ. P. 5.2 and Fed. R. Crim. P. 49.1.
Also see the CM/ECF Administrative Procedures located on the Court’s website
www.flsd.uscourts.gov.

IMPORTANT : REQUIREMENT -T0 MAINTAIN CURRENT MAILING ADDRESS AND CONTACT INFORMATION

Pursuant to Administrative Order 2005-38, parties appearing pro se and counsel appearing
pro hac vice must file, in each pending case, a notice of change of mailing address or
contact information whenever such a change occurs. If court notices sent via the U.S. mail
are returned as undeliverable TWICE in a case, notices will no longer be sent to that party
until a current mailing address is provided.

IMPORTANT: ADDITIONAL TIME TO RESPOND FOR NON-ELECTRONIC SERVICE

Additional days to respond may be available to parties serviced by non-electronic means.
See Fed.R.Civ.P.6(d), Fed.R.Crim.P.45(c) and Local Rule 7.1(c)(1)(A). Parties are.
advised that the response deadlines automatically calculated in CMECF do NOT account
for and may NOT be accurate when service is by mail. Parties may NOT rely on response
times calculated in CMECF, which are only a general guide, and must calculate response
deadlines themselves.

See reverse side
Case 9:17-cv-80495-KAM Document 399 Entered on FLSD Docket 06/07/2019 Page 6 of 9

Subject:Activity in Case 9:17-cv-80495-KAM Consumer Financial Protection Bureau v. OCWEN
Financial Corporation, Inc. et al Order on Sealed Motion

This is an automatic e-mail message generated by the CM/ECF system.

Please DO NOT RESPOND to this e-mail because the mail box is unattended. :
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one

free electronic copy of all documents filed electronically, if receipt is required by law or
directed by the filer. PACER access fees apply to. all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the referenced
document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court ’
Southern District of Florida

Notice of Electronic Filing
The following transaction was entered on 5/10/2019 11:33 AM EDT and filed
on 5/10/2019

Case Name: Consumer. Financial Protection
Bureau v. OCWEN: Financial Corporation, Inc. et ‘al ,

Art

’ Case Number: 9:17—cv-80495-KAM

, Filer:

Document Number: 354

Docket Text:

ORDER granting [351] Defendants' |

Motion to Seal Exhibit 1 to Its [352] Notice. Signed by Magistrate
Judge William Matthewman on 5/10/2019. <I>See attached document for full
details.</I> (kza)

9:17-cv-80495-KAM Notice has been electronically mailed to:
Amanda Christine Roberson
‘amanda. roberson@cfpb.gov, Cheryl.Goodwin@cfpb.gov

Andrew Stuart Wein -
weina@gt law. com

Atur Ravi Desai
atur.desai@cfpb. gov

Bridget Ann Berry

BerryB@gtlaw.com, darschs@gtlaw.com, msheldon@goodwinlaw.com, thomsonj@gtlaw.com,
whitfieldd@gtlaw. com, WPBLitDock@GTLAN. com

Catalina E Azuero

Service list page 1 only
Pep LER PELE FIRST-CLASS MAIL

   

a vourion ae SK VER QaU5- KAM Document 399 Entered ond SB:Docket OG/07/BEPPB* Page 7 o0t9 BQ
OFFICE OF THE CLERK - ROOM 8NO9 3° ey ae ae Le aera $000. 9
400 NORTH MIAMI] AVENUE uke oh F fi
MIAMI, FLORIDA 33128-7716 “es morse ZiP 33128

04112250585

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE $300

 

  

sHeandosadEddoabffisdfedscsteltssalbsds Head sift ofl
Casta ee17--BOs0SICAKNM DaCGHTBARHESB4 ERIAeO ONE DAN ASURTINIE1 Pace dye lot 2

IN THE UNITED STATES DISTRICT COURT
'. FOR THE SOUTHERN DISTRICT OF FLORIDA —

CASE NO. 9: 17-CV-80495-MARRA/MATTHEWMAN

 

 

 

 

 

CONSUMER FINANCIAL PROTECTION ,
BUREAU, } | _—f < =
Plaintiff, FILED rae 7
. | way 10-209
“=~ > (OCWEN FINANCIAL CORPORATION) éf al. oT y. + 7 RUS BSG —
| Defendants. |

 

 

CASE NO. 9:17-CV-80496-MARRA/MATTHEWMAN

OFFICE OF THE ATTORNEY GENERAL, THE
STATE OF FLORIDA, Department of Legal
Affairs,

and

OFFICE OF FINANCIAL REGULATION, THE
STATE OF FLORIDA, Division of Consumer
' Finance,

Plaintiffs,

Vv.

“OCWEN. FINANCIAL CORPORATION, etal.,

Defendants.

 

 
CASE RE 6 WS SECA Rae Bae cum ene it 355 Enisse i FILS? BORE ORR EE? pahEera gi 2

ORDER GRANTING DEFENDANTS’ MOTION TO SEAL
EXHIBIT TO ITS NOTICE [DE 351]

THIS CAUSE is before the Court upon Defendants, Ocwen Financial Corporation, Ocwen
Mortgage Servicing, Inc., and Ocwen Loan Servicing, LLC’s (“Defendants”) Motion to Seal
Exhibit to Its Notice (“Motion”) [DE 351]. ‘This Court finds good cause to grant Defendants’
Motion [DE 351] and notes that the Motion is unopposed.

IT IS THEREFORE ORDERED that the Clerk of the court shall seal Exhibit 1 to
Ocwen’s Notice pursuant to the Court’s. May 3, .2019 Omnibus Order on Discovery Motions!

because Exhibit 1 contains confidential information,

IT IS FURTHER ORDERED that Exhibit 1 to Ocwen’s Notice pursuant to the Court’s

May 3, 2019 Omnibus Order on Discovery Motions shall remain sealed until further order of the

Court. A

[2 tay of Ma
DONE and ORDERED in Chambers this day of May, 2019, at West Palm Beach,

Palm Beach County in the Southern re Ate

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE

t

 

1 Ocwen’s Notice was filed on May 9, 2019. See DE 352.

2
